*966OPINION.
Arundell:
This proceeding is in all material respects like that of Clarence M. Freedman, 34 B. T. A. 956, decided this day. The arguments of the parties are along the same lines in both cases and it is unnecessary in this case to repeat our views on the several points urged. It is sufficient to say briefly in this case, as we said at length in the other, that we are not satisfied that petitioner can be classified as an employee of the state engaged in carrying on an essential governmental function and that in any event the fact of his compensation being from private funds and not from those of the state precludes the allowance of exemption from Federal income tax.

Decision will be entered for the respondent.